Case 2:19-cv-00737-JAD-EJY Document 23 Filed 02/26/20 Page 1 of 3




                                            ECF No. 23
  Case 2:19-cv-00737-JAD-EJY Document 23 Filed 02/26/20 Page 2 of 3




                                      ORDER

       Based on the parties' stipulation [ECF No. 23] and good cause appearing, IT IS HEREBY
ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
costs. The Clerk of Court is directed to CLOSE THIS CASE.


                                                     _______________________________
                                                               ____________
                                                                         _ _______
                                                     U.S. District
                                                               ictt Judg
                                                                    JJudge
                                                                    Juud e Je
                                                                           Jennifer
                                                                            ennnnife A. Dorsey
                                                     Dated: February 27, 2020
